 TELEDYNE STILL-MANTeledyne Industries,Inc. d/b/a Teledyne Still-ManandLindaMinnearandEllen- CrawfordandWillieWheelerandMichael HarrisandOmaStidham.Cases 10-CA-21421, 10-CA-21507,10-CA-21541, 10-CA-21619, and 10-CA-21689June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 6, 1987, Administrative Law JudgeMarvin Roth issued the attached decision. The Re-spondent filed exceptions and a supporting briefand the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,'findings,2and conclusions3 and to adopt the recommended'After the conclusion of the hearing,the Respondent moved that therecord be reopened for the purpose of introducing newly discovered evidence concerning Willie Wheeler's knowledge of the contempt proceed-ings in which he was a named party.The judge denied the motion. Be-cause the record clearly shows that there was not an adjudication ofWheeler's guilt or innocence in those proceedings,the evidence sought tobe adduced would not require a different result in this case.See Sec.102.48(dXl) of the Board'sRules and Regulations. Therefore the judgeproperly denied the motion.2 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd 188 F 2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findingsaWe agree with the judge that the discharges of Oma Stidham andWillieWheeler were unlawful.Both Stidham and Wheeler were dis-charged for alleged misconduct arising out of protected activity;howev-er, the General Counsel proved that neither Stidham nor Wheeler actual-ly engaged in that alleged misconduct.Therefore,the Respondent's dis-charge of Stidham and Wheeler violated Sec 8(a)(1)NLRB v.Burnup &Sims,379 U.S. 21 (1964).Although the judge also found that the Re-spondent's conduct violated Sec.8(a)(3),we find 1t unnecessary to passon the 8(aX3) allegations.The recommended Order and notice are modi-fied accordingly.In adopting the judge's finding that Wheeler did not engage in conductthatwould warrant the Respondent's refusal to reinstate him, we notethat the judge credited Wheeler, who testified that he did not picket onJuly 13,the day the alleged vehicle blocking incident occurred. In lightof the judge's creditingWheeler's testimony,we find it unnecessary torely, as the judge did,on the picket rosters,in concluding that Wheelerwas not on the picket line the day the alleged blocking incident occurred.The judge found it probable that Stidham was present on the street infront of nonstriker Linda Young's apartment in conjunction with her pro-tected activity of obtaining strike information from law enforcement offi-cials.We disavow the judge's finding and find it unnecessary to deter-mine why Stidham was present in front of Young's apartment since weadopt the judge's findings that she did not engage in the alleged miscon-duct of following the nonstrikers to Young's apartment and that she didnot threaten the nonstrikers.The judge incorrectly reported the citation toMarkle Mfg. Co.,239NLRB 1142, 1151 (1979),enfd.as modified 623 F.2d 1122(5th Cir.1980).161Order as modified.4 In remedying the unfair laborpractices, the judge ordered the Respondent to re-instate,with backpay, Stidham and Wheeler.5 TheRespondentassertsthat backpay is inappropriatebecause it had a good-faith belief that Stidham andWheeler engaged in misconduct based on theBoard's naming them in the 8(b)(1)(A) complaintand the injunction proceedings in Federal court.We find no merit in the Respondent's position. Jus-ticeHarlan,in his dissent inBurnup & Sims,supra,similarly suggested that an employer should not beliable for backpay for the period in which it held agood-faith belief that the individual engaged in mis-conduct; however, the court majority reasoned thatprotection of the Section 7 right toengage in con-certed strike activity (a right protectedagainst em-ployer interference by Section8(a)(1)) isof para-mount concern and that the discharge of an inno-cent employee for exercising such a right, regard-less of an employer's good-faith belief that the em-ployee engaged in misconduct, substantially weak-ens that right.Burnup & Sims,supra at 24-25.Likewise, the failure to restore a discharged inno-cent employee to the status quo ante, i.e., by order-ing reinstatementand backpay, would have thesametendency to weaken the Section 7 right, i.e.,to discourage participation in any future strikes outof fear that he or. she might lose a job no matterhow benign his or her own conduct. Thus theproper remedy includes both reinstatement andbackpay.See alsoFerrell-HicksChevrolet,160NLRB 1692 (1966).ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Teledyne Industries, Inc. d/b/a TeledyneStill-Man,Cookeville,Tennessee,itsofficers,agents, successors,and assigns,shall take the actionset forth in the Order as modified.1.Substitute the following for paragraph 1(a)."(a)Dischargingor denyingreistatement rightsto any employee for havingengaged ina lawfulstrike or other concerted activity protected underthe provisions of Section 7 of the National LaborRelations Act."4 The judge included a visitatorial clause in his recommended Orderauthorizing the Board,for compliance purposes,to obtain discovery fromthe Respondent under the Federal Rules of Civil Procedure subject tothe supervisionof the UnitedStates court of appeals enforcing thisOrder.Under the circumstances of this case,we find it unnecessary toinclude such a clauseCherokee Marine Terminal,287 NLRB1080 (1988).Accordingly,we will modify the recommended Order to delete theclause.3 Interest will be computed in the manner prescribedinNewHorizonsfor theRetarded,283 NLRB1173 (1987).295 NLRB No. 25 162DECISIONS OF THENATIONALLABOR RELATIONS BOARD2. Substitute the following for paragraph 2(e)."(e)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."3.Substitute the attached notice for that of theadminstrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or deny reinstatementrights to any employee for having engaged in alawful strike or other concerted activity protectedunder the provisions of Section7 of theNationalLabor Relations Act.WE WILL NOT in any like or,relatedmannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Oma Stidham, and Willie Wheel-er immediate and full reinstatement to their formerjobsor, ifsuch jobs no longer exist,to substantiallyequivalent positions,without prejudice to their se-niority or other rights and privileges previously en-joyed,and make them whole for losses they havesuffered as a result of our unlawful conduct, withinterest.WE WILL expunge from our files any referenceto the discharges of Oma Stidham and WillieWheeler,and notify them in writing that this hasbeen done and that evidence of their unlawful dis-charge will not be used as a basis for future person-nel actions against them.TELEDYNEINDUSTRIES,INC.D/B/ATELEDYNE STILL-MANVictor A.McLemore, Esq.,for the General Counsel.Alan L. Rolnick Esq.,of Atlanta, Georgia, andLarry W.Bridgesmith,Esq.andWilliamA.Blue Jr.,Esq.,ofNashville,Tennessee, for theRespondent.DECISIONon 29, 30, and 31 October and 5, 6, 7, 18, and 19 Novem-ber 1986. The charges in Cases 10-CA-21421, 10-CA-21507, 10-CA-21541, 10-CA-21619, and 10-CA-21689were filed respectively by Linda Minnear,an individual,on 30 December 1985, by Ellen Crawford,an individual,on 24 January 1986, by Willie D. Wheller, an individual,on 10 February 1986, by Michael Dale Harris,an indi-vidual,on 18 March 1986,and by Oma Stidham,an indi-vidual,on 14 April 1986. The thirdamended consolidat-ed complaint,which issued on 27 June 1986 and wasamended at the hearing, alleges that Teledyne Industries,Inc.d/b/a Teledyne Still-Man (the Company or Re-spondent)violated Section 8(a)(3) and(1) of theNationalLaborRelationsAct. The gravamen of the complaint isthat the Company allegedly terminated Minnear, Craw-ford,Wheeler,Harris, and Stidham and failed and re-fused to reinstate them because of their membership inand activities on behalf of International Association ofMachinists andAerospaceWorkers,AFL-CIO andLocal Lodge 2553(the International and the Local, andcollectively the Union)and because they participated inan economic strike against the Company which com-menced on 1 February 1984. The Company's answerdenied the commission of the alleged unfair labor prac-tices, and affirmatively asserts, in sum, that the Companyterminated the employment of the alleged discriminateesas a result of its "good faith belief that the named em-ployees had engaged in misconduct during the course ofthe strike which had a reasonable tendency to coerce orintimidate other employees in the exercise of rights pro-tected under the Act," and that General Counsel is es-topped and otherwise precluded by law from contendingotherwise with respect to certain of the alleged discri-minatees.All parties were afforded full opportunity toparticipate,to present relevant evidence,to argue orallyand to file briefs.On the entire record in this case2 and from my obser-vation of the demeanor of the witnesses and my observa-tion of a location involved in this case,3 and having con-sidered the briefs submitted by General Counsel and theCompany,Imake the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe.Company,a California corporation, maintains anoffice and plantinCookeville,Tennesseee,where it isengaged in the manufacture and sale of heating elements.In the operation of its business,the Company annuallyships fromitsCookevilleplant finished products valuedin excessof $50,000 directly to customers located outsidethe State of Tennessee.I find, as the Company admits,that it is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.STATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge. Theseconsolidatedcases'were heard at Cookeville, Tennessee,'The captionwas amended at the hearingto reflectthe correct nameof theRespondent,and to reflect the deletion,on motionby GeneralCounsel,of allegations pertaining to James Daniels,an individual (Case10-CA-21768).2 By a ruling and order dated 13 January 1987, I directed that the sten-ographic transcript of proceedings be corrected in certain respectsaWith the knowledgeand concurrence of the parties, I personally ex-amined the premises of Druthers Restaurant,where the alleged miscon-duct involvingMichaelHarris took place. TELEDYNE STILL-MAN . '163H. THE LABOR ORGANIZATIONINVOLVEDThe International is andthe Localwas at times materi-al, each'a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Background and Context of the terminations: theUnion'sStrikeand its ConsequencesIn 1975 theBoardcertified the Union as the collec-tive-bargaining representativeof the Company's produc-tion and maintenance employees at itsCookeville plant.Thereafter the Company and the Unionnegotiated suc-cessive contracts,the last of .which expired 31 January1984.4In lateJanuarythe partiesreached tentativeagreement on a new contract,but the agreement was re-jected by the Union'smembership.On 1 February theUnioncommenced an economic strike againstthe Com-pany,including picketing at theCookeville plant. Ap-proximately 350 employees went onstrike.For 4 weeksthe Company operated only withsalaried(nonunit) per-sonnel.By letter dated 23 February the Company noti-fied the employeesof its intention to begin hiring perma-nent replacementson Monday, 27 February, if the strikewas not settledby that date. On 28 Februaryreplace-ments and some striking employeescrossed the picketlines towork at theplant.In the'meantimethe picketingbegan in a peacefulan orderlyfashion.However, begin-ningin thesecond week the strike was markedby acts ofmisconduct,specifically,scattering of nails indriveways.On 27 February,to use an old expression,all hell brokeloose.Beginningon that date, the strike was marked bymass picketing,blockingof entrances and access routes,and threats and acts of harassmentand violence. On ap-plicationby the Company, the Circuit Court for PutnamCounty,Tennessee,at 6:15 p.m. on 27 February, issued atemporaryrestraining order enjoiningthe Union, its offi-cers, agents,members, and associates,and persons actingin concert withthem,fromin sum engaging in masspicketing,obstructionof accessto and from the Compa-ny's premises,threats and acts ofviolence or other mis-conduct in connectionwiththe strike.However, thestatecourt injunction and the effortsof local law en-forcement authoritiesdid not effectively curbthe unlaw-ful activity. On 22 February the Company filed an unfairlabor practicecharge(Case 10-CB-4281) alleging thatthe Unionwas violating Section 8(b)(1)(A) of the Act.On 22 March, General Counsel, by theRegional Direc-tor forRegion 10,issued a complaint alleging, amongother things, specificacts of strike misconductby namedindividuals,including present alleged discriminatees Min-near, Stidham,and Crawford.5 On 28 March the Boardpetitioned theUnitedStatesDistrictCourt for theMiddle ' District of Tennessee for temporaryinjunctiverelief pursuant to Section10(j) of the Act, based on theallegationsof the complaint. On 4 April the districtcourt, upon consent ofthe Boardand the Union,entereda temporary injunction order enjoining in sum, mass4 All dates are for 1984 unless otherwise indicatedIn this and some subsequent pleadings,Stidham was sometimes mis-takenly referred to as Ida Stidham.picketing and other strike misconduct. There was nohearing and the parties waived findings of fact and orconclusionsof- law.On 3 May the Company filed an-other unfair labor practice charge (Case 10-CB-4322) al-leging thatthe Unionmaintained an unlawful no-resigna-tion rule. On 12 June the General Counsel issued a con-solidated complaint in Cases 10-CB-4281 and 4322, en-compassing the prior allegations and the no-resignationrule. In the meantime,on 11 May the Board filed a peti-tionwith the district court to adjudicate the Union and20 named individuals in civil contempt of the outstandinginjunction order.On 22 May, following a hearing, thecourt found five of these individuals guilty of civil con-tempt and dismissed the allegations against theother de-fendants:None of theallegeddiscriminatees in thepresent case were named in this contempt proceeding.On 13 August the Company commenced operating asecondshift, andthis action precipitated a resurgence ofstrikemisconduct. On 15 August the Company filed an-other 8(b)(1)(A)charge againstthe Union (Case 10-CB-4385)alleging numerous acts of strike misconduct duringthe period from 1 May through 13 August,and namingnumerous strikers and having engaged in such miscon-duct. The charge did not name any of the alleged discri-minatees in the present case.On 16 August the Boardfileda petition(and on 24 August an amended petition)with the district court, for adjudication in civil contemptof the injunction order and for institution of criminalcontempt proceedings. The petition requested that theUnion and 36 named individuals,includingWillieWheel-er, be adjudicated in civil contempt, and that the Unionand 4 of these individuals(not includingWheeler) beprosecuted for criminal contempt. On 29 August the dis-trict court,upon consent of the parties,entered an orderwhich in sum provided for certain relief in lieu of con-tempt proceedings,and dismissed the petition for adjudi-cation in civil contempt. The order in part directed thatthe named individuals be excluded from participation inthe picket line "and shall not come within five hundredfeet of the employer's facility," and that any person sub-sequently cited and found in contempt of the court'sorders as a result of further misconduct would be foundincriminal contempt and punished accordingly. Theorder was entered in open court on the return date ofthe Board petition.However, there was no hearing andthe court made no findings of fact or conclusions of law.Thereafter the picketing was conducted in a lawfulmanner and there were no further allegations of strikemisconduct.On 27 September the General Counselissued a second amended consolidated complaint,encom-passing the allegations in Cases, 10-CB-4281, 10-CB-4322, and 10-CB-4385. On 23 August 1985 the GeneralCounsel,the Company,and the union entered into a set-tlement stipulation,subject to the Board's approval, pro-viding for the entry of a consent order by the Board anda consent judgment by any appropriate United Statescourt of appeals.The stipulation contained a nonadmis-sionclause,specificallyproviding that"RespondentUnions, by the execution of this Stipulation, do not admitthat they violated the Act." On 10 December 1985 theBoard,on'the basis of the settlement stipulation,issued 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDitsDecision and Order in the matter.In accordance withits usual procedure,the Board made jurisdictional but noother findings. The Board's Order enjoined the Union, itsofficers, agents,and representatives and persons acting inconcert with them,from enumerated acts of strike mis-conduct, and from otherwise interfering with,restrain-ing, or coercing company employees in the exercise ofSection 7 rights. Although the strike ended on 5 April1985, the Board'sOrder contained restrictions on picketlineactivity,including a provision excluding certainnamed individuals,includingWillieWheeler, from par-ticipating in the picket line or coming within 500 feet ofthe Company's facility.None of the alleged discrimina-tees in the present case ever had a hearing on the allega-tions against them,were ever adjudicatedas having en-gaged in striking misconduct,or admitted in any adminis-trative of judicial proceeding that they engaged in strikemisconduct.The Board'sRegionalOfficedid not, priorto naming Minnear, Stidham,Crawford,and Wheeler inthe various pleadings,take statements from or otherwisecontact them.In themeantime,by September 1984 the Company hadthrough reduction of the normal work force, hiring ofpermanent replacements,and return of employees whoadandoned the strike,achieved a full complement. On 5September the Company established a rehire priority list.As employees called,wrote or came in to offer to uncon-ditionally return to work,their names were placed onthe list.However,early in the strike the Company decid-ed that it would terminate employees for strike miscon-duct. The Company monitored the conduct of the strike.During the strike the Company had over 50* securityguards on duty, and these guards submitted reports atthe end of each shift. Beginning on 27 February theCompanyinstalled cameras on its premises and began vi-deotaping picketing or other strike activity at and in thevicinity of its premises.Supervisors were instructed andnonstriking employees were encouraged to report inci-dents of strike misconduct.Company Personnel DirectorCecil Cummings also periodically observed the picketingand other strike activity in the vicinity of the plant. At anegotiating session on 23 February the Company initiallyinformed the Union of its intention to terminate employ-ees for strike misconduct.The Companystated that itdid not wish to do so en masse, as this might precipitatefurtherviolence and filing of unfair labor practicecharges.The Company asserted that instead,it reservedthe right to terminate employees for strike misconductwithin 14 days following ratification of a new contract,although it also reserved the right to terminate them atan earlier time.As it became increasingly apparent thatthe parties were not likely to reach agreement on a con-tract in the near future, if at all,the Company modifiedits position to state that it reserved the right to terminateemployees for strike misconduct within 14 days afterthey became eligible for reinstatement.By eligibility, theCompany referred to the date when the employeereached a point on the rehire priority list when therewas a job opening for which he or she was qualified, andthe Company was prepared to offer that job to the em-ployee. The Company adhered to this position through-out the negotiations and restated its position at a decerti-fication hearing(Case 10-RD-913)on 21 February 1985.The Union disagreed with the Company's position, andthe parties never reached agreement on the matter. TheCompany also adhered in practice to its stated position.Strikingemployeeswho unconditionally offered toreturn to work were placed on the rehire priority list, re-gardless of whether the Company believed they had en-gaged in strike misconduct.The Company sent followupletters to employees inquiringwhether theywere still in-terested in returningtowork,againwithout regard towhether the Company believed they engaged in strikemisconduct.However, as employees reached the top ofthe list and became eligible for job openings,the Compa-ny terminated some for alleged strike misconduct. Thefirst employee so terminated(not one of the alleged dis-criminatees in this case)was terminated in January 1985.In each instance the Company sent the employee(includ-ing the alleged discrimnatees)a letter signed by Person-nelDirector Cummings containing the following perti-nent language:After a careful review of the applicable evidence,Teledyne Still-Man is terminating your employmenteffective today, based on our good faith belief thatyou have been guilty of strike misconduct as de-'fined by the National Labor Relations Act in appli-cable decisions of the NationalLaborRelationsBoard.Cummings testified that in each case he made the deci-sion to terminate after reviewing the evidence and con-sultingwith company counsel.The Company did notgive any advance notice to the alleged discriminatees, orinform them of the particulars of the alleged misconduct,or ask for their side of the story before terminating them.During contract negotiations the Company refused togive the Union the names of employees who it intendedto terminate for strike misconduct, asserting that the re-quest was premature. The Union filed unfair labor prac-tice charges based in part on this refusal,but the chargeswere administratively dismissed.In April 1985,following a Board-conducted election,theUnion was decertified as bargaining representative.The strike ended on 5 April 1985, and the local, whichhad represented only the Company's employees,ceasedto exist.At this point I shall take up the cases of the individualalleged discriminatees,dealingwiththem insofar as prac-ticable in chronological order of the alleged strike mis-conduct attributed to them.B.Michael HarrisMichael Harris worked for the Company as a shippingand receiving clerk. He joined the strike and participatedin the picketing.On 17 April1985 he unconditionally of-fered to return to work. The Company sent.Harris a ter-mination letter dated 27 January 1986. Personnel Direc-tor Cummingstestifiedin sum that he terminated Harrisbecause Harris and others assaulted John Cass, a non-striking employee, at Druthers Restaurant in Cookvilleon 28 or 29 February.Cummings testified that in makinghis decision he relied on Cass' report, a police report of TELEDYNE STILL-MAN165the incident,and a local court proceeding involving acomplaint filed by striking employee Fred Heady againstCass, arising out of the incident.Harris is the only al-leged discriminatee who was not named in any Boardcomplaint or in any pleading filed in the 10(j) injunctionproceeding.The pleadings do not even refer to any inci-dent at Druthers Restaurant,and the Company does notcontend that it relied in whole or part on the pleadingsof other representations of General Counsel in making itsdecision to terminate Harris.On Tuesday,28 February,strikers followed nonstrik-ing employees as they drove away from the plant afterwork.The previous day John Cass came to the plantseeking employment.Cass had not previously workedfor the Company.Cass had previously served as a policeofficer in another community.It is evident from Cass'testimony that he is a trained observer,and is experi-enced and knowledgeable in dealing with a crisis situa-tion.As Cass arrived at the plant, he was approached bythree strikers,including one whom he later learned wasHeady.Afterasking him questions,Heady told him"We're on strike, you don't have any business beinghere,you need to get out of here,"and "its going to getrough around here,.don't come back."The next day (28February)at about 7 a.m., Cass again came to the plant,filled out a job application, was hired, and commencedworking.Cass and other employees left work at or short-ly after 4:30 p.m. Cass was alone and driving his Toyotapickup truck.As he left the plant premises a red pickuptruckwith two men inside pulled out directly behindhim and proceeded to follow him. Cass drove to Druth-ers'Restaurant,which is located at the opposite end ofCookeville from the plant.He parked in front of the res-taurant, in the last parking space on the left (facing therestaurant),adjacent to a handicap ramp.Cass testified asto the following sequence of events:The red pickuptruck pulled up next to him on his left, with its rightwheels on the handicap ramp.Thena pale green oryellow truck pulled up behind him. (Cass has difficultydistinguishing the two colors.) The two vehicles blockedinCass' vehicle.Heady was the passenger in the redpickup,and a man whom Cass later learned to be Mi-chael Harris was a passenger in the other pickup. CassidentifiedHarris in open court at the present hearing.Heady wedged himself against Cass'cab door andpounded on the window with his fists,swearing at Cass,calling him scab,and telling him "I told you yesterdaynot to come out there,and this is what you get." Then awoman whom Cass later learned to be Anna Key camerunning up and began beating on his truck with herhands, yelling "f-scab."Next another man came up andbegan beating and kicking on his passenger door (Casshad locked both doors).Then Cass saw Harris reachunder the seat of the truck behind him and emerge witha 12-inch crescent wrench. Harris then approached Cass'passenger door.At this point Cass unlocked his driverside door,kicked the door open knocking Heady down,and initially retreated to the sidewalk in front of Druth-ers, taking with him a sledgehammer handle which hehad in his cab. Cass next fled into the open area of theparking lot in front of Druthers,where he was confront-ed by a group of about six individuals, including HeadyHarris, and Anna Key. (Cass was not able to identify theothers by name.However as will be discussed, Harrisand Key testified as to the identity of at least some of theother persons.) 'In the meantime a crowd of some 25 to50 persons had gathered.Some'were on the sidewalk,others in the parking lot, and vehicles were scattered inthe open area of the parking lot. Cass testified that mostof them had CB radios,although he did not identify anyparticular vehicle as having such equipment.Many in thecrowd were yelling at Cass, calling him scab and shout-ing obscenities.Heady kept repeatng,"Iwant some ofyou, you [S.O.B.]." Cass was holding his hammer handlein an on-guard position.Harris told him to put down thehandle, whereupon Cass asked Harris what he was goingto do with the wrench he had in his hand. Harris replied,"I'm going to beat your brains out with it." Cass did notput down his stick.One man in the group,whom Cassdescribed,said "Let's get him, he can't get us all."Heady and the other mari kept advancing on Cass. An-other man had a stick or pipe in his hand.Cass kept tell-ing the group to leave, saying"we don'twant any trou-ble." Eventually a.patrol car pulled into the parking lotand a policeman approached the group.At this time thecrowd retreated toward their vehicles and Harris put thewrench in his back pocket,under his field jacket. Casstold the officer that Harris had the wrench in his pocket.The officer removed the wrench and Cass' hammerhandle.Cass did not see the stick in the other man'shand; however, before the officer arrived he saw some-one throw an object across the street toward a vacantlot.The officertold the remaining persons to disperse,and Cass went into the restaurant to eat.The next morn-ing (29 February)Cass reported the incident to the Com-pany. Cass described the incident to the Company's at-torney, and furnished an affidavit to the Board's, field ex-aminer.The following week Cass saw Harris on thepicket line, and identified him to Personnel DirectorCummings as being one of the persons involved in theincident.Cass' testimony was corroborated in pertinent portionsby Frances Huddleston and police officer James Lane,who were presented as company witnesses,and by Cum-mings.At the time of the incident,Huddleston was em-ployed by Druthers and was on duty at the frontcounter.Druthers has large glass windows at the front ofthe restaurant,and Huddleston had a clearview of thearea immediately in front of the restaurant.Huddlestontestified in sum as follows: Sometime between 4:30 and5:30 p.m. Cass pulled up to the restaurant,whereuponother people got out of their vehicles,headed towardCass' truck,and gathered around. A man and womanwere standing in front of Cass' truck and the woman wasmaking a downward motion. Another man was hittingand kicking Cass' truck,and a third man, whom Huddle-ston identified at the hearing as Michael Harris, stoodnear the rear of Cass' truck with a wrench in his hand,shaking it back andforth.Otherpersons joined them andmade angry motions at Cass. Cass was blocked. A redpickup truck was parked partially on the handicap rampand another truck was behind his.Cass emerged from histruck with something that appeared to be an axe handle. 166DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAt this point Huddleston telephoned the police. Casswent around the front and passenger side of his truckand backed away into the parking lot. Huddleston didnot leave the restaurant,and she could not see exactlywhat happened in the open area of the parking lot. How-ever she did see that some six to eight people werestanding near Cass, and that others were gathered on thesidewalk and in the parking lot. Some vehicles were inthe open areas of the lot.Cass and the group near himwere still there when the police came.Huddleston didnot see any potential weapons or similar objects otherthan those carried by Cass and Harris.After the policearrive Cass came into the restaurant and had his meal.Huddleston testified that on the basis of her observation,itappeared that the people who came up to Cass' truckstarted the trouble,because they began their assaultbefore Cass had even gotten out of his vehicle.OfficerLane testified that he was dispatched to Druthers be-tween 3:30 and 7 p.m. When he arrived on the scene hefound Cass standing in the middle of the parking lotholding an axe handle,with six or more persons in ahorseshoe position around him.The group appeared tobe surrounding Cass, and Cass appeared to be backingaway from them.There was a crowd,and vehicles werescattered around the parking lot. There was a lot of hol-lering going on, and Heady was making more noise thanthe others.Lane radioed for assistance.He took the axehandle from Cass and removed a 12-inch crescentwrench from Harris' back pocket.(He later returnedthem.)Lane did not see any other comparable objects.Heady claimed that Cass hit him and had a weapon, andasked Lane about a warrant.Lane filed a report of theincident.Personnel Manager Cummings testified that hewas advised of the incident at Druthers,and that subse-quently at the picket line Cass identified Harris as beingone of those involved in the incident.Harris,who was visibly nervous on the witness stand,testified in sum concerning the incident as follows: Onthe afternoon of 28 February,Harris and Ricky Lynn at-tended a special union meeting at the Labor Temple inCookeville. After the meeting,which ended at 5 p.m. orshortly thereafter,they drove to Druthers Restaurant inLynn's 4-wheel vehicle,in order to get something to eat.Theypulled into a parking space in front of the restau-rant.As they entered the parking lot they saw two otherstrikers,Fred Heady and Bobby Scantland,standing infront of a man holding a stick.Scantland's vehicle, alight green pickup truck,was parked in a space to theleft of the thirdman's vehicle(the thirdman being Cass),and there was no vehicle behind that of Cass.Lynn andHarris parked,got out of their vehicle, and walked to-wards the others.As he left the vehicle, Harris took outa 6- to 8-inch crescent wrench and placed in is his backpocket, under his coat.Harris failed to explain why hefound it necessary to take the wrench with him. Headytwice asked Cass, in a normal tone of voice, what he wastrying to prove "going in there and stealing people'sjobs."Cass said nothing.In the meantime Anna andDoyle Key pulled up in their red pickup truck. (AnnaKey was also a striking employee.Her husband Doylewas not a company employee,but was chief steward foran IAM Local at another firm.)Theyleft this vehiclenear the drive-through window(on the left side of thebuilding as one faces Druthers)and came over to theothers.Anna Key asked what was going on, and Harrisanswered that"the guy had a stick pulled on Fred."Harris.in his testimony never explained how he knewthat Cass pulled a stick on Heady.Indeed,inHarris' de-scription of the incident,he never indicated that Casshad in any manner acted aggressively'or had even saidanything.Harris testified that he did not hear anythingelse said until the police arrived,that he said nothing toCass, and did not even know who Cass was,that he didnot know how the others happened to be there,that hedid not see any weapons,and that he did not know ofanyone else connected with the strike who was at thescene.Presumably the silence and inactivity were sooverpowering as to necessitate the arrival of a police of-ficer on the scene,who upon observing the situationcalled for reinforcements.Harris testified that between 6and 6:30 p.m.that evening,i.e., less than an hour afterthe incident,he was sitting down to dinner with his wife,either at home or at his mother-in-law's home, althoughHarris-lived in another town.Harris' wife and mother-in-law must have had great presence of mind to expectHarris for dinner,in view of his testimony that he andLynnintended to eat at Druthers.The inference is war-ranted,and I so find,that they did not go to Druthersfor the purpose of eating.The General Counsel also pre-sentedAnna Key as a corroborative witness.As withHarris, the essence of her testimony was that nothingmuch happened.She even testified that she did not hearHeady say anything,although even Harris admitted thatHeady was abusive toward Cass.Her testimony concern-ing her arrival at Druthers is illuminating. Key testifiedthat she and her husband went to the union meetingwhere they did not see Heady, Harris, or Scantland, andafter the meeting immediately went to Druthers, al-though they had never been to Druthers before. Theypulled up to the drive-in window,but upon seeing Harristhey immediately abandoned their vehicle without wait-ing for their order and rushed over to join him, althoughthey had no evident reason to believe that anything waswrong, and could not see around to the front of thebuilding from the drive-in side.I credit the testimonyof Cass,who impressed me as acredible witness and an accurate observer of the events.Cass' testimony is not inconsistentwith his affidavit.Two disinterested witnesses,Frances Huddleston and of-ficer James Lane, corroborated Cass in the important re-spect that the both observed that Harris and the otherswere ganging up on Cass.Huddleston also corroboratedHarris in the crucial respect that she saw Harris wavinghiswrench at Cass, and that he did so before Cassreached for his axe handle.I have no reason to disbelievethe testimony of Huddleston or Lane.Huddleston's ver-sion of the events was consistent with that of Cass inso-far as she was able to see those events(she was not in aposition to hear what was said).Indeed,the undisputedfacts speak for themselves.Even on the basis of the ad-missions of Harris and Anna Key, it is evident that Cass,a newly hired employee(in the strikers' view,a' "scab")was confrontedby atleast fivestrikers andone strike TELEDYNE STILL-MAN167sympathizer,that one of them,who had previously.warned Cass not to cross the picket line, was verballyabusing Cass,'and that Cass did not behave in an aggres-sivemanner toward the strikers.It is evident that Casswas acting defensively.CompareEmerson Electric Co.,247 NLRB 1365,1370 (1980),enfd.649 F.2d 589 (8thCir. 1981).In contrast,the versons of Harris and -Keywere in certain respects,as discussed,inherently incredi-ble.The'General Counsel attaches great significance (Br.25) to testimony by Harris that at the time of the inci-dent at Druthers he had a beard,although at the time ofthe present hearing he had a moustache but no beard. Ffail to see the significance. It is undisputed that Harriswas one.of the individuals who confronted Cass atDruthers Restaurant and that he was the only one whohad a crescent wrench in his possession.Therefore thereis no real question of identification presented in his case.Rather the only crucial fact question presented is whatHarris did and said on that occasion.I also attach no sig-nificance to Cass' failure to take legal action againstHarris or the others.Cass' failure to do so indicates lackof vindictiveness rather than lack of truthfulness. More-over, the Company advised nonstriking employees not totake retaliatory action against strikers who engaged inmisconduct.Following the incident Fred Heady filed a criminalcomplaint against Cass in state court,alleging that Cassunlawfully carried a weapon for the purpose of goingarmed.The matter came on for hearing in September.Heady and officer Lane were the only witnesses to testi-fy.There was no testimony concerning what Harris saidor did.On motion of defendant Cass the case was dis-missed at the close of complainant testimony.In view ofthe undisputed fact that Cass was holding an axe handle,I find that Cass' acquittal may properly be considered asan adjudication that he was not the aggressor in his con-frontation with Heady.In light of the credited testimony of Cass and theother evidence discussed above, including the simultane-ous arrival of strikers at Druthers upon Cass' arrival, thepatently false reasons given by Harris and Anna Key fortheir presence at Druthers,and their concerted actionsupon their arrival,I find that Heady, Scantland,Harris,Lynn,and the Keys, and probably other strikers, fol-lowed Cass from the picket line to Druthers;or joined inthe chase upon being told by CB radio that Cass wasbeing followed or had stopped at Druthers. I further findthat the strikers,including Harris, did so for the purposeof harassing and intimidating Cass in order to dissuadehim from crossing their picket line.InNational Steel Corp.,242 NLRB 294, 298(1979), theBoard spelled out in detail the allocation of burden ofproof and burden of going forward with the evidence incases of this type, as follows:General Counsel . . . must first establisha primafacie caseof violation of Section 8(a)(1) consistingof (a) the employees,toRespondent'sknowledge,were engaged in the protected concerted activity ofa lawful economic strike;(b) an unconditional offerby (or on behalf of) the employees was made toreturn to work at the conclusion of the strike,NLRB v. W. C. McQuaide,Inc.,[220 NLRB 593];and (c)Respondent's refusal to reinstate the erst-while striking employees.NLRB v. Burnup & Sims[379US 21,22-23(1964). ...] Pursuant to theRubin Bros, Footwear,Inc.[99denied, 203 F.2d 486(5th Cir.1953)]qualificationon the burden of proof,NLRB v. Burnup & Sims,supra at 23, fn.2, the burden of going forward withthe evidence then shifts to Respondent to establishthat it held an "honest belief' that the striking em-ployees who were denied reinstatement engaged inmisconduct of such a serious character as to justifyRespondent in denying them their jobs.Rubin Bros.Footwear,Inc.,supra at 611;Huss&Schlieper Com-pany,194 NLRB572, 577 (1971).Once having es-tablished such an "honest belief"that the employeesengaged in the strike misconduct,and were refusedreinstatement therefor,Respondent is absolved fromliability except where General Counsel successfullythen shoulders the further burden of affirmativelyproving that the discharged employees did not, infact, engage in the.conduct for which they weredenied further employment,Rubin Bros. Footwear,Inc.,supra at 611.The above principles have since been modified in an im-portant substantive respect, with respect to the definitionof "misconduct of such a serious character" as to justifydenial of reinstatement. InW. C .,McQuaide, Inc., .220NLRB 593, 594 (1975),enf. denied in pertinent part 552F.2d 519, 527-528(3d Cir.1977),the Board held in sumthat verbal threats by strikers,"not accompanied by anyphysical acts or gestures that would provide added em-phasis or meaning to [the] words,"do not constitute seri-ous strike misconduct warranting an employer's refusalto reinstate the strikers.However inClear Pine Mould-ings,268 NLRB 1044,1046(1984), affd.765 F.2d 148(9th Cir. 1985), the Board rejected this standard, holdinginstead that the test for determining whether verbalthreats by strikers directed at fellow employees justify anemployer's refusal to reinstate is "whether the miscon-duct is such that, under the circumstances existing, itmay reasonably tend to coerce or intimidate employeesin the exercise of rights protected under the Act."Applying the foregoing to the facts of the presentcase, I find that the Company did not violate the Act byterminating and consequently refusing to reinstate Mi-chael Harris.The Company had a good-faith belief thatHarris,without provocation,threatened to kill JohnCass, that belief being based on Cass' verbal reports tothe Company's attorney and to Personnel Director Cum-mings.The Company also properly relied on the policeofficer's report and the local court proceedings,in thatthey indicated that Cass was not the aggressor in theconfrontation at Druthers.Harris' threat to kill Cass withhiswrench, made in the context of an aggressive con-frontation against Cass by Harris and other strikers, con-stituted unprotected conduct which permits denial of re-instatement rights, whether measured by the standard ofClear Pine Mouldingsor that ofW. C. McQuaide.Com-pareClear Pine Mouldings,268 NLRB at 1047(conduct 168DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDof Anderson), andW. C. McQuaide,220 NLRB at 594(conduct of Lesnak,Albert, and Patterson).General Counsel does not contend that the Companycondoned the misconduct or alleged misconduct ofHarris orany of the otheralleged discriminatees in thiscase, by failing to terminate them at or shortly after thetime it learned of such'misconduct.However, GeneralCounsel does argue in a one-sentence statement, unac-companied by citation of authority(Br. 27)that "if suchconduct was so coercive and intimidating,then why didRespondent wait for over a one year period to dischargethe alleged discriminatees?"If General Counsel is seriousinmaking this argument,then it is difficult to understandwhy theGeneral Counsel declined to proceed on othercases in which strikers were terminated for alleged strikemisconduct pursuant to the Company's policy when theybecome eligiblefor jobopenings.IfGeneral Counsel iscorrect,then General Counsel should have proceeded onall those cases.In any event,General Counsel's argu-ment is without merit. The Company explained to theBoard and to the Union its policy and reasons for thatpolicy, and acted consistently in adhering to that policy.Generally the Board will not find condonation in the ab-sence of "some positive manifestation[by the employer]of a willingness to forgive the specific misconduct in-volved."SouthernFloridaHotel& Motel Assn., 245NLRB 561,563-564(1979),enfd.in pertinent part 751F.2d 1571 (11th Cir.1985). In the present case, the Com-pany never led to alleged discriminatees to believe thattheywould be reinstated notwithstanding the allegedmisconduct.Rather, the Company always made clear tothe Union that it intended to terminate employees forstrikemisconduct,and described the procedure it wouldfollow.Therefore,I am rejecting the General Counsel'sargument with respect to all the alleged discriminatees.C. Oma StidhamOma Stidham began working for the Company in1973, and was a light machine operator. She joined thestrike and participated in the picketing. On 8 April 1985Stidhain unconditionally offered to return to work. TheCompany sent Stidham a termination letter dated 1 April1986. Personnel Manager Cummings testified in sum thathe based his decision to terminate on (1) Board pleadingsinwhich Stidham was alleged to have engaged in strikemisconduct, (2) a written incident report by employeesLinda Young, Jeanie Houston, Karen Buchanan, andTeresa Johnson, (3) an affidavit furnished by employeeeotape of Stidham's activity in the vicinity of the plantpremises.The Board complaint which issued on 22 March, andsubsequent amended consolidated complaints which en-compassed the prior allegations, alleged in part that on28 February Stidham and other pickets "followed non-striking employees and other persons from the picketline," and at employees' homes "threatened non-strikingemployees with death, physical harm and/or propertydamage." The complaint was attachedas anexhibit tothe petition for a 10(j) injunction. There were no otherallegations against Stidham in the Board pleadings.The incident report was a one-page handwritten narra-tive, unsigned,but bearing the names of Young; Hous-ton, Buchanan,and Johnson at the top.The report unex-plainedly is marked with two dates:2-28-84 and 4-28-84. The time of the incident'is described as "From work-4:30"; the time being a correction initialed"L. Y." Thetext of the report is as follows:We left Stillman's turned on Fisk.road.When onFisk road we met ElmerAyers.He turned around& followed us up 10th Streetto LickitySplit heturned& went toward McCord's.When wereached the traffic light at 10th & Washington JanetJones pulled out behind us from Clarence StewartAuto Sales&followed us all the way to the Sher-iffs department.We talked to Doug Burgess & hesaid he would come by the apartment to see thateverything was OK. When we left the Sheriffs de-partment Polly Bowen,Wanda McClound, SherryDyer,followed us all the way to the apartments.When we got out of the car they hollered you can'thave the law with you all the time.All of youbitcheswill be dead! After that they went up &down the street.AlsoOma Stidham was followingbehind Polly Bowen.[Emphasis added.]As indicated,only the last sentence of the report madeany reference to Stidham. Cummings testified that he didnot recall who gave him the report,but he thought itwas Young.Young,Johnson,Houston, and Buchanan were pre-sentedascompany witnesses.Young and Houstonworked for the Company prior to the strike, and conse-quently knew at least some of the strikers.They crossedthe picket line to return to work on 28 February. John-son and Buchanan began working for the Company onthat date, andtheydid not know the- identity of the strik-ers involved in the alleged incident. Young testified insum concerning the incident as follows:6On 28Februaryabout 4:30 p.m.. the four of them left work in Houston'scar,with Young driving.(At. the time,Houston was 7months' pregnant.)Some 200 to 250 strikers, includingPolly Bowen, were gathered outside the plant, screamingand yelling.As they drove away, striker Elmer Ayersturned to follow them. Later Ayers' car disappeared andshe saw another striker,Janet. Jones, following them inanother car.Young drove to the sheriffs office, whereshe informed Deputy Sheriff Doug Burgess that theywere being followed. Burgess said he would follow themhome.Youngsaw several strikers,including Bowen, inthe vicinity of the sheriffs office. As they drove toYoung's apartment, Bowen,who had five or six passen-gers in her car, pulled in between Young and Burgessand followed Young.When they arrived at the apart-ment building,Burgess pulled into the driveway behindYoung and Bowen parked on third Street, near the sideof Young's apartment. (The building is "L shaped, andYoung's apartment was at the third Street end of thebuilding,with her bedroom window,but not the front of6 Young married in September 1986, and her married name is Golden.In the interest of clarity I shall refer to her as Young. TELEDYNE STILL-MAN169the apartment,facing third Street).As Young got out ofthe car she saw Oma Stidham parked behind Bowen.Thiswas thefirsttime since that morning(when she sawStidham near the plant) that Youngobserved Stidham.Someone from Bowen's car yelledthat theywere goingto killthem.Others shoutedprofanityat the four non-strikers.Youngtestified that Stidham once yelled some-thing,but she did not know what Stidham said. Youngdid not testify that anyone asked her to identify Stidham.Deputy SheriffBurgess remained in his car until the four.employees entered her building.He told them to staythere.However, theydid not, because Young wanted tosee who was passing her home.Youngtestified that sev-eral strikers,some of whom she identified by name,drove past her home over a 30-minute period,yellingepithets at them.In the meantimeSheriff Jerry Abstonpulled intothe driveway.He told the strikers to gohome or he would arrest them.He left after some 5 to 10minutes, but the strikers remained.They continued tocirclethe blockaround her home, yelling epithets astheywentby. Younginitially testified that Stidham wasin a group of carswhich circled the blocksome three orfour times, but she subsequently testified that Stidhamwent down third StreettoChestnutStreet(the nextintersection)and back,and she did not know how manytimes Stidham did this.Young testified that Jeanie Hous-ton wrote up and turned in the incident report, althoughYoung readthe report beforeitwas turned into the per-sonneloffice.Young gavethe Board an affidavit dated28 February and a supplementalaffidavit 29 February.Both appear to describe the incident of 28 February, al-though thefirst affidavitrefers to the events as havingoccurred the previousday (27 February). The affidavitstated thatshe drovewith Houston,and no other passen-gers are mentioned.The affidavit,whichruns threepages, indicates thatfive carsof strikers followed themfrom work,and that several cars of named strikers eachcircled herblockthree or more times.The affidavit alsodescribes specific threats and abusive language by namedstrikers.However, there is no mentionof Stidham. Thesupplementalaffidavit of twopages refers to the incidentas having occurred on 28 February.This time Youngnamed all four occupants of "my car."The supplementalaffidavit also described the incident in detail, includingthreats and abusive languageby PollyBowen and herpassengers.However,the supplemental affidavit indicatesthat Janet Jones followedher toher apartment,and thatBowen was already there, "parked across the street"when they arrived.There is onlyone reference to Stid-ham, namely,that "Oma Stidham was in her car behindPolly when she came back,"referring to Bowen's returnafterDeputy Sheriff Burgess left and Houston's husbandarrived with a gun.Teresa Johnson, the Company's second witness to theincident,testified that whileDeputySheriff Burgess wasstillat the apartment,therewere cars lined up on theapartment side of the street.The occupants were "callingus names and sayingthat theywas going to get us."Johnson testified that one woman in a green or gold carsaid,"I'm going to get y'all"or "we're going to gety'all." Johnson asked Young "who is that?", and Younganswered that it was Oma Stidham.Johnson testified thatStidham said it twice, and also uttered a stream of abu-sive names at them.She also testified that she did nothear any striker other than Stidham make any threats.Johnson identified Stidham in open court at the presenthearing.Johnson testified that at the time she was stand-ing by the door of Young's apartment,Young was by thecar, and Stidham was in her parked car. She testified thatshe went inside the apartment because she was scared,but went outside again after a few minutes in order tosee what was going on. She further testified that she wasin the apartment for some 30 or 45 minutes until Hous-ton's husband took her home, that she looked out thebedroom window and saw three or four cars, includingStidham's,passby five orsix times,and that she recog-nized Stidham's car because it had a CB antenna but theothers did not.Johnson also testified that she and Youngwere standing outside the front door of Young's apart-ment when Stidham drove by. Johnson testified that shedid not give an affidavit to the Board and was not askedto do so, that she did not file an incident report with theCompany and probably did not read the written reportwhich was given to the Company, although she subse-quently discussed her testimony with the Company's at-torneys in preparation for the present hearing.Jeanie Houston,the third company witness, confirmedthat Young was driving her car.Houston testified in sumthat Janet Jones followed them to the sheriff's office, andthat Young, Bowen,Deputy Sheriff Burgess,and strikerWanda Thomas(in that order)proceeded to Young'sapartment.Afterthey arrived,Bowen and Thomas drovearound slowly, with their passengers yelling obscenitiesand calling them names.She went intoYoung's apart-ment, looked outside the front door, and saw the Bowenand Thomas'cars going up and down the street. She wasat the apartment for 30 to 45 minutes.Then her husbandand Buchanan's husband arrived to take them home.Shortly thereafter Sheriff Abston arrived.He spoke toYoung and to Houston's husband.Then Abston left andshe and the others left.Houston testified that she did notsee either Stidham or her car,or any other vehicles thanthese described above in her testimony. She testified thatshe heard Johnson and Young talking about Stidham,that Johnson"wanted to know who she was because shehad yelled something out while they were outside," butthat Houston did not hear what was yelled because shewas in the apartment. Houston testified that she couldnot recall what Johnson and Young said to each other.Houston testified that she wrote the incident reportwhich she gave to the Company on the morning of 29February,signing all four names,that Young initialed thetime charge,that she (Houston)misdated the report, put-ting down 4-28-84, and that she did not know whowrote 2-28-84.Houston further testified that the otherthree employees were present and helped her write upthe report,including facts that she did not witness. Hous-ton thereby contradicted Johnson's testimony that shehad no involvement in the report. Karen Buchanan, thefourth company witness to the incident, added little to'the evidence.Buchanan testified that as they arrived atYoung's apartment and got out of the car,she saw carsgo by(which she could not identify)and that she went 170DECISIONS OF THENATIONALLABOR RELATIONS BOARDinto the apartment until her husband arrived.She testi-fied that while in the apartment she heard noices outside,but that she did not look outside.Oma Stidham testified in sum with respect to the inci-dent asfollows: She knew Linda Young, having workedwith her, and heard that she crossed the picket line towork. However, she did not know Houston well enoughto recognize her. On 28 February she did not go to thepicket line. She went to a union meeting at 4 p.m. (thesamemeeting that Harris testified he attended). After sheleft themeeting, about4:30 p.m., shedrove toher sister'sresidence,but her sister was not at home.Stidham usual-ly drove her 1973 gold Cadillac Coup de Ville, whichdid not have any CB radio or antenna,and sometimesshe drove her daughter's old tan Chrysler, which mayhave had a radio antenna but did not have a CB radio.On 28 February she was driving the Cadillac. After leav-ing her sister's residence she headed home. She did notknow where Linda Young lived.However, on goinghome she drove down third Street, saw Young standingin'front of her apartment,and in this manner learnedwhere Young lived. At this time, purely by coincidence,Stidham found herself immediately behind Polly Bowen'scar. Stidham testified that she did not follow Bowen toYoung's apartment,she said nothing on seeing Young,she did not stop,and she drove past Young's apartmentonly once, and did so in the process of heading home.Stidham described the routes which she traveled thatday. If her description was correct, this would indicatethat she twice deviated from a direct route in the processof going home:First, - Stidham admitted that a directroute from her sister's residence would have taken heron Second Street and then south on Willow Avenue (amain thoroughfare).Instead Stidham proceeded to thirdStreet, in the opposite direction from her home (thenumbered streets running east to west in a sequence fromsouth to north),and then went west on third Street, pastWillow to Chestnut Street,and then south to BroadStreet and west to Route 70.Stidham testified that shewanted to avoid traffic at the intersection of Willow andBroad (where Druthers Restaurant is located).However,if Stidham had gone south on Willow she would havereached Buffalo Valley Road, which was her directroute home. Instead,by taking Chestnut to Broad, shewould have to double back on Route 70 in order toreach. Buffalo Valley Road.Polley Bowen was also presented as a General Coun-selwitness.Bowen testified in sum as follows: On 28February she was at the picket line. After the plant letout she drove with four other strikers to the Sheriff'soffice,because they heard that an employee had been ar-rested.Bowen was driving her white Cadillac, which didnot have a CB radio. She did not follow Young to thesheriff'soffice.However on arriving there she sawYoung, and also saw Deputy Sheriff Burgess, whom sheknew well, proceed to follow Young. Therefore she fol-lowed Burgess.No one followed Bowen,to her knowl-edge.Bowen followed them as far as a churchyard at thecorner of third Street and Willow,adjacent to the apart-ment building,where she parked.AfterBurgess escortedYoung and her passengers to Young'sapartment, hecame over to Bowen and spoke to her for a few minutes.He then left. Bowen then drove back to the plant for herpassengers to get their cars.Bowen admitted.that indoing so, she drove initially west on Third Street (awayfrom the plant)in order to go past Young's apartment.As she did so, she saw Oma Stidham in her rearviewmirror.Bowentestified that thiswas coincidental, andshe did not see Stidham any other time that day. BowenBowen testified that she herself said nothing to Young,although one of her passengers threw a can in Young'syard and Bowen told her to stop.With regard to the Kirby matter, employee BobKirby, who crossed the picket line to return to work on27 February, gave the Company's attorney an affidavitdated 28 February. The affidavit described the conductof strikers on 27 and 28 February. With reference toOma Stidham the affidavit stated that on 28 February:"when I arrive at the plant Oma Stidham[sic] shouted`Son of a' bithc' and `Scab'." There was no other refer-ence to Stidham.PesonnelManager Cummingstestifiedthat he considered this to be a threat, but. Kirby testifiedthat Stidham never threatened him. Kirby also gave theBoard an affidavit dated 28 February which also de-scribed the events of 27 and 28 February, and which,with reference to Stidham,also indicated only that Stid-ham called him a "scab"and a "son-of-a-bitch"as he en-tered the plant.However, on the witness stand Kirbygave an embellished account of Stidham's conduct.Kirby testified that on the morning of 28 February, as hewas driving to work,Stidham,who was standing aloneat the corner of Fisk Road and Volunteer Drive (nearlya block from the plant entrance),called him"a bald-headed son-of-a-bitch"and threw a rock at him, butmissed.Kirby initially testified that this occurred on histhird day at work,then testified that it happened about aweek after the strike started, next testified that it hap-pened about a week after he returned to work, and latertestified that it was about 2 to 3 weeks after he returnedto work. Kirby added to the confusion by testifying thaton the morning of 29 February,at that same location,unidentified persons threw rocks at him. According toKirby, this occurred the day before an incident whichwill be discussed in connection with the discharge ofLinda Minnear.However, that incident occurred on 29February. Therefore the previous day would be 28 Feb-ruary,when Stidham,standing alone, allegedly threw arock at him.Stidham testified that she never threatenedKirby, threw a rock at him or called him a "son-of-a-bitch," but may have called him a "scab."Personnel Manager Cummings testified that during thestrike, strikers including Stidham participated in vehicu-lar processions in the vicinity of the plant,which in hisopinion were intended to prevent the plant from operat-ing.He testified that in deciding to terminate Stidham herelied on one videotape of such a procession(R. Exh.13).TheCompany also introduced into evidence asecond alleged tape such a procession. (R. Exh.14). Bothtapes indicated a small procession of cars, accompaniedby honking of horns and shouting.Neither tape indicatedany blocking of ingress or egress.Cummings testifiedthat one of the cars in Respondent's Exhibit 13 was Stid- TELEDYNE STILL-MAN171ham's vehicle.He initially testified that Respondent's Ex-hibit 13 was taped on the morning of February 28 or 29,and thathe'sparking lot at thetime.However, Cummings subsequently admitted that hedid not know what time of'day Stidham drove by, orwhether he was indoors or outside.Cummings did notfilm either Respondent'sExhibit 13 or 14, -and no othercompany witness was presented to authenticate eithertape, although the voice of the narrator was obviouslythat of security coordinatorTerryPriest,who was pre-sented as a company witness in connectionwith-the caseof WillieWheeler.Cummings testified that he believedRespondent'sExhibit 14 was filmed in March.Stidhamtestified that she did not participate in vehicular paradesand was not aware of them,and that she did not blockor slow down traffic.She testified that she was presentat the picket line on 28 February.She testified that shecould not identify either the vehicle or driver in questionin Respondent's Exhibit 13,-but that Respondent'sExhib-it14 showed her driving her daughter's car.She wasevasive about whether she followed other cars.Neitherfilm indicates that the driver's lips were moving. Cum-mings estimated that the vehicle in Respondent'sExhibit13 was going 15 mph,and Stidham estimated that the ve-hicle in Respondent's Exhibit 14 was going 25 mph. Onthe basis of my observation,I find that it is not possibleto identify the driver in Respondent'sExhibit 13 as Stid-ham.Applying the standards spelled.out inNational Alumi-num,I find that as with respect to the other alleged dis-criminatees,General Counsel made out a prima faciecase, based on the undisputed facts that the Companyknew Stidham engaged in a lawful economic strike, thatshe unconditionally offered to return to work after thestrike, and that the Company refused to reinstate her.7 IrNotwithstanding that the Company concedesNationalAluminum setsforth the proper standards(Br. 72),the Company nevertheless argues (Br7, 12) that I should have dismissed the complaint as to Stidham and EllenCrawford because on their direct examination the General Counsel ini-tially chose not to ask them questions about alleged or actual strike mis-conduct.The Company's argument is also inconsistent with the Compa-ny's assertions(e g., Br.24) that the General Counsel propounded leadingquestions by asking the alleged discriminatees whether they engaged incertain types of specific acts of strike misconduct. As the alleged discri-minatees testified before any company witnesses were presented,it is dif-ficult to see! how the General Counsel could have entered the area ofstrikemiscondduct without asking such questions The Company's argu-ment is without merit.First,as indicated,the General Counsel made outa prima facie case as to all the alleged discriminatees.Second,upon coun-sel for General Counsel's refusal to question Stidham about strike miscon-duct,apparently out of pique because he was unable to call Personnel Di-rector Cummings as his first witness,I invoked my authority under theBoard'sRules and Regulations (Secs.102.34 and 35(k)) to inquire fullyinto the facts and to examine and cross-examine witnesses,in order to fa-cilitate the hearing and eliminate an unnecessary question as to whetherthe General Counsel had made out a prima facie case. SeeNew York Ty-pographical Union No.6 (Thermo-Craft Press),233 NLRB 6 In 1 (1977). Idid not ask leading questions or vouch for Stidham's credibility.Onedoes not ask leading questions by asking a witness to meet general or spe-cific allegations against him.Thus an employer counsel does not ask lead-ing questions by asking the employer whether he fired an employee forunion activity or whether he questioned employees about their union ac-tivity.Similarly neither I nor counsel for General Counsel led the allegeddiscnminatees by asking them whether they engaged in certain types orspecific acts of strike misconduct.further find,upon consideratonof the record,that theCompanyhad a good-faith beliefthatStidham engagedin strike misconductof sucha character as tojustifydenial of reinstatement,basedsolelyonthe Board com-plaint and petitionfor 10(j) injunctive relief.Such plead-ings may constitute a basis for a good-faith belief.MarkleMfg. Co.,231 NLRB 1142, 1151 (1979),enfd.as modified623 F.2d 1122 (5th Cir.1980).The allegationsof the CBcomplaint and injunction petition,if true,wouldconsti-tute such misconductunderClearPineMouldings,supra.Just what constituted the evidenceupon whichGeneralCounsel based these allegations,present an interestingquestion.None of the occupantsof the Young vehicleever toldeither the Board or theCompany, prior to thepresent hearing, that Stidham either followed them fromthe picket line or threatened them with death,physicalharm,or property damage at any of theirhomes.The in-ference is warranted,and Iso find,that on the basis ofYoung's affidavits,General Counsel for pleading pur-poses simply lumped Stidham into an alleged joint ven-ture togetherwith othernamed strikers, alleging in sumthatStidham was responsible for the actions of theothers.Presumably General Counsel anticipated that ahearing on the unfair labor practice complaint wouldelicit the actual facts.However, the Company had noway ofknowing this.The Companydid not knowwhether theBoard'sRegional office obtainedaffidavitsfrom the occupantsof the Youngvehicle, orother po-tentialwitnesses,or whatwas said in such affidavits. Inthese circumstances the Board's pleadings could reason-ably give rise to a good-faith beliefby the Company thatStidham engaged in the alleged unlawful conduct. How-ever, I find that theCompanydid not have a good-faithbelief based on any of the other factors onwhich it al-legedly relied,namely, the incident report,Kirby's affi-davit,and the videotape(R.Exh.13).The incidentreport did not indicate that Stidham said anything toYoung orher passengers.The report described howPolly Bowen,WandaMcCloud,and SherryDyer fol-lowed them,yelledat and threatened them,and cruisedpast Young's apartment. However, with respect to Stid-ham the report simply added,seemingly as an after-thought, that Stidham was following behind Bowen. AsPersonnel Director Cummings admitted, the report couldmeanthatStidham just happenedto bebehind Bowen.The Companycould have investigatedfurtherbefore at-taching a different meaningto the report.However, itdid not.The Kirby affidavitalso did not give rise to agood-faith belief.The use ofepithets or profanity on apicket line is not conduct which would warrant denial ofreinstatement rights.The Board,with SupremeCourt ap-proval,has long held that an employee's use of the term"scab," at least in the context of a labor dispute or anorganizing campaign,generally constitutes an expressionof opinionwhichisprotected underSection 7 of theAct, although "most often used as an insult or epithet."Letter CarriersBranch496 v.Austin,418 U.S. 264, 278-279, 283 (1974). ThereforeCummings'testimonyregarded the term "scab"as a threat,was tantamount toan admission that theCompanydischarged Stidham inpart because of her protectedactivity.The commonplace 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDepithet"son of a bitch"isno more serious than"scab,"and likewise does not convey a threat.SeeCatalytic,Inc.,275 NLRB 97, 98 (1985);Shalom Nursing Home,276 NLRB 1123 fn. 3 (1985). The videotape on whichCummings,ostensibly relied(R. Exh.13) also did notprovide a basis for terminating Stidham as the driver inquestion.The tape fails to show any blocking of ingressor egress,and Cummings never testified that he personal-ly observed Stidham blocking access to the premises.As the Company had nobasisfor a good-faith beliefeither that Stidham threw a rock at Bob Kirby orblocked access to or from the plant by her participationin vehicular parades, it is not necessary for me to deter-mine whether she actually engaged in such misconduct.If necessary, I would find that she did not. I credit hertestimony that she never threw a rock at Kirby. Kirby'stestimony in this regard was incredible.Kirby furnisheddetailed statements to the Board and to the Companywhich indicated that Stidham did nothing more than callhim names.If Stidham threw a rock at Kirby, then it isunlikely that Kirby would have failed to mention thisfact in his statements or to otherwise report the incident.It is also unlikely that any striker would have been stand-ing alone at the corner of Fisk Road and VolunteerDrive when Kirby arrived for work, in view of the largenumbers of strikers gathered in the vicinity of the plantduring the week of 27 February. As indicated, Kirbywas unable to indicate with any degree of consistencywhen the alleged incident occurred.Rather, as indicatedinKirby's written statements.Ifind that Stidham onlycalled him names.Ifurther find, for the reasons dis-cussed above,that Stidham did not block access to orfrom the plant with her car, although I do not credit hertestimony that she did not participate in vehicular pa-rades.The merits of the Young incident must be evaluatedby a different standard.As discussed,the Company didnot have an objective basis for relying on the incidentreport.However the allegations of the Boardcomplaintand injunction petition obviously referred to this inci-dent. Therefore the burden shifts to General Counsel toprove that Stidham in connection with this incident, didnot engage in strike misconduct as alleged in the CBcomplaint,which would justify her discharge. I findupon consideration of the evidence that General Counselhas carried the burden and that Stidham did not engagein strike misconduct as alleged in that complaint.Resolu-tion of this question has not been easy.Although six wit-nesses to the events were presented,I am not persuadedthat any of them were wholly truthful, although as willbe discussed, there is probably some truth in each oftheirversions.Unfortunatelyneither side chose topresent the testimony of Deputy Sheriff Burgress orSheriff Abston although as presumably disinterested wit-nesses they might have shed light on the facts.ThereforeI have endeavored to glean the facts from the testimonyof the six partisan witnesses.First,I credit Stidham's tes-timony that she said nothing to the occupants of theHouston vehicle, and I specifically do not credit John-son's testimony that Stidham threatened to get them.Johnson did not impress me as a credible witness. Shewas obviously embellishing the facts,and her testimonywas inconsistentwith that of Youngand Houston in sev-eral crucial respects.As discussed,Houston contradictedJohnson in that Houston admitted that all four occupantsof her car participated in preparing the incident report tothe Company.Houston's admission reflects adversely onJohnson's credibility.Moreover, as the report referred tothreatening language by other strikers,and also men-tionedwhat Stidham did,itisunlikely that Johnsonwould fail to have Stidham's threat included in thereport, if in fact Stidham made such a threat. Accordingto Johnson,Young was closer than her to Stidham at thetime the alleged threat was made.If Stidham twicethreatened to get them,adding a stream of abusivenames, then it is unlikely that only Johnson would haveheard her. Nevertheless Young testified that she heardStidham yell only once,but could not hear what shesaid,and she conspicuously failed to testify that Johnsonasked her to identify Stidham. As indicated, Johnson tes-tified that she did not hear anyone but Stidham make anythreats. If so, then Young did not testify truthfully andthe incident report itself was untruthful.Johnson's pur-ported identification of Stidham's vehicle was question-able.Although Johnson identified another car (apparent-ly Bowen's) as awhite Cadillac, she vaguely describedStidham's alleged vehicle only as an old gray or greenishcar. I also did not credit Houston's rather lame attemptto corroborate Johnson.(This case was not tried under arule of exclusion,and Houston testified immediately afterJohnson.)Houston testified that she was inside Young'sapartmentwhen the purported conversation betweenJohnson andYoung tookplace and indicatedthat theywere also in the apartment, talking about something thatpreviously occurred outside: If so, then this would con-tradict Johnson's testimony. If the conversation betweenJohnson and Young took place outside, then Houstonwould not have heard them. I further find that Stidhamdid not either follow Houston's car from the plant or in-tentionallydrive back and forth or around Young'sapartment.No witness testified that Stidham followedthe Houston vehicle either from the plant to the sheriffsoffice or from there to Young's apartment. The peculiarwording of both the incident report and Young's supple-mental affidavit,coupled with Young's total failure tomention Stidham in her initialaffidavit,tend to indicatethat the employees had serious doubts as to whetherStidham was involved in cruising around or past Young'sapartment, and that none of them saw her drive by morethan once. Young's affidavits are particularly significantbecause among the four occupants of Houston's car, onlyYoung and Johnson testified that they saw Stidham, andJohnson did not know her. However, in light of the cir-cuitous route taken by Stidham that evening,Ido notcredit her testimony that she merely happened upon thescene by coincidence.Ido find significant the testimonyof both Young and Johnson that Stidham was parkednear Young's apartment when they arrived,and PollyBowen's testimony concerning her conversation withDeputy Sheriff Burgess. In light of the overall evidence,I find it most probable that Stidham learned that Burgesswas escorting the young group to Young'sapartment,went directly thereto findout what was going on,either TELEDYNE STILL-MANwas present at Bowen'sconversationwith Burgess orlearned from Bowen what was said,and then left thescene, in the process following behind Bowen.This doesnot constitute strike misconduct.Rather it is a form ofprotected activity to obtain information from law en-forcement officials relative to a strike, or to discussstrike-relatedmatters with fellow employees. Therefore,and regardless of whether Bowen,or other strikers en-gaged in misconduct in connection with the Young inci-dent, I find that Stidham did not, and therefore that theCompany violated Section 8(a)(3) and (1) of the Act bydischarging her.Thisbringsme to the Company's various arguments(Br. 10-19)that by reason of the prior CB litigation,General Counsel is now precluded from asserting thatthe alleged discriminatees were unlawfully discharged.8 Irejected those arguments in denying the Company'smotion for partial summary judgment-at the outset of thepresent hearing,and I adhere to that ruling.SeeMarkleMfg. Co.,supra, 239 NLRB at 1151-1152, 623 F.2d at1126-1127. The considerations discussed by the Boardand the court inMarkleare -also applicable to the presentcase,whether the Company's arguments are labeled judi-cial estoppel,equitable estoppel, or due process of law.General Counsel is not estopped or otherwise precludedby law from proceeding in this case,because none of thealleged discriminatees were ever adjudicated as havingengaged in strike misconduct,which would justify denialof their reinstatement rights.SeeMarkle,supra;NLRB v.Cambria Clay Products Co.,215 F.2d 48, 54 (6th Cir.1954);NLRB v. W. C McQuaide, Inc.,522 F.2d 519, 526(3d Cir. 1977).InMarkle,supra, the court of appeals, in disagreementwith theBoard,held that although estoppel did notapply, backpay should be tolled pending the entry of anenforcement order in the second(CA) case,because (asin the present case),a prior consent Board order and en-forcement decree was entered in a CB proceeding inwhich the alleged discriminatees were alleged to haveengaged in strike misconduct in which the employer as-sertedly relied in refusing to reinstate them.I,of course,am bound by the Board's decision inMarkle.The presentcase also did not arise in the geographical'venue of theFifth Circuit.Moreover, the practical effect of such aremedy would be to totally cut off backpay, because theemployer would be in contempt of court if he falied toreinstatediscriminatees after entry of an enforcementdecree.Such a result,based on a desire to "discipline theBoard," rather than on any misconductby thediscrimin-atees themselves, would be contrary to the policies ofthe Act. SeeNLRB v. J. H. Rutter-Rex Mfg. Co.,-396U.S. 258, 262-265 (1969), in which the Supreme Courtrejected an analogous decision of the same court of ap-peals.Even if one accepts the concept of tolling backpayin situations like this, it seems to me that the court inMarklewent too far. In the present case,the Company8 In its answer and at the hearing,the Company invoked these argu-ments as to all alleged discnnunatees named in the Board pleadings, i.e.,all except Harris.However,in,a posthearing motion the Company arguedthat General Counsel was also precluded from proceeding in Harris' case,because the Board'sRegional Office allegedly knew that Harris was in-volved in the incident at Druthers Restaurant.173argues in sum that it relied on positions taken by GeneralCounsel in the Board and court litigation.However,once General Counsel informed the Company that it in-tended to issue a complaint based on the chargesfiled bythe alleged discriminatees in the present case, the Com-pany could no longer validly make such an argument.The Company cannot validly contend that it relied onthe Board's-Consent Decision and Order in the CB case,because the Board did not adjudicate the merits of thecase,and the Decision and Order were based on a settle-ment stipulation,agreed toby theCompany and theUnion,which contained a nonadmissions clause.There-fore, even if tolling of backpay were appropriate, suchtolling should run only until the time that the Board'sRegional Office informed the Company that it intendedto issue a complaint based on the charges filed by the al-leged discriminatees in the present case.Furthermore,tolling of backpay in the present case would not only becontrary to Board policy as indicated inMarkle,butwould also be inconsistent with Board policy, approvedby the courts,in analogous situations.Thus the Board,with court approval,has heldthat it will not toll back-pay during the pendency of an administative law judge'sdecision finding no violation,where the Board subse-quently reverses that determination,except in unusual sit-uations such as those in which the Board changes itsview of the legal principles on which liability depends.A. P.W. Products Co.,137 NLRB 25, 28-31 (1962), enfd.316 F.2d 899 (2d Cir. 1963); see alsoFerrell-Hicks Chev-rolet,160 NLRB 1692 (1966). InA.P.W., the Boardheld with respect to such tolling that"its real thrust is inthe direction of benefiting the wrongdoer at the expenseof the wronged-a result antithetical to the fundamentalaim of the Board's remedial athority and powers." SeealsoNLRB v. J. H. Rutter-Rex,supra. That rationale isalso applicableto thepresent situation.Indeed it is evenmore compelling here than in situationslikeA. P.W.,where the erroneous decision was reached after a fullevidentiary hearing and thorough consideration by theadministrative law judge.In the present CB case, Gener-alCounsel acted in haste (and properly so) in order toenjoin what appeared to be a situation of mass picketingand violence which the local authorities had failed tocontrol(10(j) injunction proceedings cannot be instituteduntil a Board complaint has issued).Theretoforeit is notsurprising that the investigation of that case was not asthorough as might otherwise be expected.Thus it is alsonot surprising that at the one point in the entire casewhen a hearing was conducted, the district court foundonly 5 of 20 named individuals in civil contempt of itsinjunction order.The beneficiary of all this haste was theCompany, which enjoyed the benefits of a state courttemporary restraining order, a Federal district court in-junction,an order in lieu of further contempt proceed-ings, and,a Board Decision and Order,allwithout theinconvenience of an evidentary hearing.Now the Com-pany, which speaks rather glibly of due process, againseeks an adjudication in its favor without a hearing. Thealleged discriminatees have not, until the present pro-ceeding, had the benefit of an evidentiary hearing ontheir alleged misconduct,as a resultwhich they were 174DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdenied reinstatment.It is a settled principel of our systemof jurisprudence that a complaint allegation is not tanta-mount to an adjudication of guilt.The alleged discrimin-atees in the present case were not even parties to theBoard proceeding in the CB case.Even if they were, it isalso settled law that a named defendant or respondent isnot legally obligated to clear his or her name throughlitigation,but may instead exercise an available option toenter into a settlement agreement and thereby avoid atrial and adjudication.In the present CB case the Com-pany agreed to such a procedure, and did not opposesuch procedures in the injunction proceeding.The Com-pany cannot now validly argue that the alleged discri-minatees have been adjudicated as guilty of strike mis-conduct because they were served with papers accusingthem of misconduct and did not demand a trial. As OmaStidham did not engage in the strike misconduct allegedagainst her, the Company violated Section 8(a)(3) and (1)by discharging her, and she is entitled to the convention-al remedies of reinstatementand full backpay.D. Linda MinnearLindaMinnear began workingfor the Company in1973, and was a quality control inspector.She joined thestrike and participated in the picketing.On 10 January1985Minnear unconditionallyoffered to return to work.The CompanysentMinnear a termination letter dated 25November 1985.PersonnelDirectorCummingstestifiedin sumthathe based his decision to terminate on Boardpleadingswhichalleged that she was involved in strikemisconduct,and on evidence from employees of suchmisconduct; specifically,concerning an assault on a vehi-cle drivenby employee Carl Greene. The Company fur-nished the Board'sRegionalOffice with an affidavit byGreene.The Boardcomplaint and 10(j) injunction peti-tion alleged that onor about 29 February,Linda Min-near andotherpickets "inthe vicinity of thepicket line,physically blockedthe ingress and egress of nonstrikingemployees,supervisors,and other individuals to the Em-ployer'splace of business;struckvehicles ofnonstrikingemployees,supervisors,and other individuals at the Em-ployer'splace of business;and threatened nonstrikingemployees,supervisors and other individuals at the Em-ployer's place of businesswithacts of violence."On thebasis of the Board pleadings and employeereports, theCompanyhad a good-faith belief thatMinnear engagedin strike misconduct of such a nature aswould justifydenial of reinstatement.Therefore,the burdenof proofshifts toGeneral Counsel.For the reasonswhich will bediscussed,I find thatGeneral Counsel did not meet thisbruden,and thatMinnear did in fact engage in strikemisconductof sucha character as tojustifyher dis-charge.On themorning of29 February,the situation aroundthe plant was chaotic.Some 200 strikers had gatheredoutside the plant. -Strikers wereblocking traffic, throw-ing rocks,beating on cars andtrying toopen them, andshouting epithets.One car was pushedinto a ditch. Thatmorning employeeCarlGreene drove towork in his1978 blueDodge Aspen,accompanied by his great-neph-ews Brian Greeneand Bob Kirby. Carl Greene andKirbywere longtime employees who knew Minnear.Brian Greene began workingfor theCompany that sameday, and did 'not know Minnear.9All three were seatedin front, with Brian Greene on the passenger side andKirby in themiddle.Greene testifiedin sum as follows:He was inching his way along Fisk Road,preliminaryto turningleft onto Volunteer Drive, where the Compa-ny plant is located.'After survivingan attempt by agroup of strikers to 'push his car into' a ditch,he reacheda point near the intersectionof Volunteer Drive, wherethe Oster plant (onhis right) faces theCookeville Uni-form Rental plant(on his left). He had to stop because abrown pickup truckahead was blockinghisway. At thispoint Minnear came into the road and said:"Mr. Greene,you're not goingany farther." She then crawled on hishood,bent his windshield wiper and.brokehis sidemirror.Therewas a crowd of some10 to15 strikersaround his car, beating on the car and cursing and yell-ing.Greene saw three men (whom he named)with Min-near.Greene furnished the Boardwith an affidavitwhich wasnot inconsistentwith his testimony. Kirbyand BrianGreene,who were also presented as companywitnesses, substantiallycorroboratedGreene's testimony.HoweverKirby testifiedthat someoneother than Min-near pulledoffGreene'smirror,andthatMinnearscreamed. and yelled andcalled them names. BrianGreene testified thatCarl toldhim that the woman.whobent back hiswiperwas Minnear.JohnCass and JeanieHouston also testified as to the eventsof thatmorning,althoughtheydid not claim to see the incident involvingGreen's car.HoweverHoustontestifiedthaton themorning of 29Februaryshe saw MinnearwithstrikerLouise Guy in front of the Osterparking lot,and thatshe saw Minnear beating on cars.None of the witnessestestifiedthatMinnear threatened anyone. Personnel Man-ager Cummings testifiedthathe also received a reportfrom an office employee (who was driving behindGreene),concerning the Greene incident.However theemployee was not presented as a witness.Minnear testified that on the morningof 29 Februaryshe was standing on the side of Fisk Road in front ofCookevilleUniformRental,withstrikersDorisHam-mock and WandaThomas, and, that she saw Greenedriving in slow movingtraffic,with Kirbyin his car.Minnear testified that she remained at the side of theroad,did not say anything to Greene or threaten him,did not.go onto the roador approach his car, did notpull offhis windshieldwiper, and didnot see anyone elsedo this orsurround his car.She testifiedthat she neverblockedentrances or delayed cars.Minnear admitted thatthere was a lot of shouting and hollering,and that trafficwas movingslowly, althoughshe attributedthis to icyroad conditions.Minnear initially testifiedthat policewere present for the purpose of directingtraffic to theplant.However,as a rebuttal witness Minnear testifiedthatpolice were standing directly infront of her. Gener-alCounsel also presented Thomas and Hammock as cor-roborativewitnesses.They testifiedin sumthat theywere with Minnear on the morning of29 February, that° Unless otherwise indicated "Greene"herein-refers to Carl Greene TELEDYNE STILL-MANthey saw Greene,and that they did not see Minnearengage inany ofthe misconduct alleged against her.If the Company's case rested only on the testimony ofBob Kirby,Iwould have serious reservations about find-ing that Minnear engaged in strike misconduct.Howev-er, I have no reason to question the credibility of Carl orBrian Greene.In contrast,Minnear tended to be an eva-sive witness. I also do not believe that Thomas and Ham-mock were with her when she saw Greene.As dis-cussed,Greene testified that she was with three persons,allmen,at the time of the incident.Although Minneartestified that they were standing in front of CookevilleUniform Rental,Hammock indicated in her testimonythat they were standing south of that plant, betweenCookevilleUniform Rental and Paul's Candies. Ham-mock also testified that a policeman was standing direct-ly in front of them,and Thomas similarly testified thatan officer was near her. However Minnear on her directtestimony simply referred to police directing traffic. NotuntilGeneral Counsel's rebuttal case, after she had anopportunity to hear the testimony of Hammock andThomas, did Minnear testify that"policeman" (plural)were standing in front of them.Ifind it unlikely thatMinnear would have omitted this important fact (Min-near having testified twice on direct,the second timeafter.Cummings testified),if in fact it were true.It is evi-dence that on rebuttal Minnear was simply trying to con-form her testimony to that of Hammock and Thomas,and was not given accurate in doing so.Minnear also ini-tially testified that Hammock was with her, and only onbeing recalled added that Thomas was also there. As forthe credibility of her corroborative witnesses, Thomastestified that there was no shouting at employees comingtowork.Even Minnear admitted that there was plentyof shouting and hollering at the employees that morning.I find that Minnear intentionally blocked and vandalizedGreene's vehicle on the morning of 29 February. I alsocreditHouston's testimony that she also beat on othervehicles.t 0 Such misconduct is of a serious nature whichjustifies denial of reinstatement. SeeClear PineMould-ings,supra,268 NLRB at 1047;Cartridge Activated De-vices,282 NLRB 426 fn. 1 (1986);Richmond RecordingCorp.,280 NLRB 615(1986);Stroehmann Bros.Co., 271NLRB 578 (1984).Therefore the Company did not vio-late theAct bydischarging Minnear.E. Ellen Crawford 'Ellen Crawford began working for the Company in1986,and was employed on the second shift in bake andbroil.SupervisorMike Roberts was her foreman. Shejoined the strike and participated in the picketing. On 22February Crawford unconditionally offered to return towork. The CompanysentCrawforda termination letter10 I do not attach any significance to the presence of police officers inthe area,in light of evidence that the police were unable and in someinstances possibly unwilling to control the mass picketing and violence. Ialso attach no significance to testimony to the effect that Minnear wasnormally a peaceable person(Even Carl Greene told his grandnephewthat he was surprised to see Minnear do this.) Such testimony fails toconsider the stressful impact on a sinker who sees someone taking herjob, and mistakenly assumes that normally peaceful persons will never beinfluenced by peer pressure,particularly in the context of mob action175dated 16 January 1986. PersonnelDirectorCummingstestified in sumthathe based his decision to terminate on(1) Board pleadings which alleged that she was involvedin strike misconduct, (2) an assault on and threats to em-ployeeJeanie Houston on 3 March at the premises ofSuper X Drugstorein Cookeville,as reported by Hous-ton to the Company, and(3) an incidenton 16 July, re-ported bySupervisor Roberts, inwhich Crawford struckhis pickuptruck witha picket sign as he exited the plantpremises.The Boardcomplaint and injunction petition,which obviouslyreferred to the Houston incident, al-leged that on or about 2 March,at Super X Drugstore inCookeville, Crawford "threatened non-striking employ-ees with death,physical harmand/or propertydamage."Houston testified that she reported the incident to securi-ty guard BobTwedell,and Cummings' testimony indi-cates thatTwedell thensubmitteda report which was re-duced to writing and submitted to the personneloffice.Cummings and Supervisor Roberts testified in sum thatRoberts verballyreported the July incident to Cummingsand alsofileda written incident report.The Companydid not report this incidentto theBoard'sRegionalOffice.On the basisof theBoard's pleadings and the re-ports by Houston and Roberts,theCompany had agood-faith belief thatCrawfordengaged in unprotectedstrike conduct of such a nature aswould justifydenial ofreinstatement.Withregard to the merits of the alleged Super X inci-dent, Jeanie Houston testified in sum as follows:,On theafternoon of Saturday,3March,between 4 and 5 p.m.,she and employee Karen Buchanan, who is also a neigh-bor of Houston,were in the parking lot of the KrogerSupermarket,whichisadjacent to the Super X Drug-store.At the timeHouston was 7 months andvisiblypregnant.Buchanan wanted to go to thedrugstore. Theywent in and there met Houston's neighborCarolyn Gaw,who is not a company-employee.They stoppedto talk.Crawfordthen entered the store,came up behind Hous-ton, and saidto her: "if you wantto layup and staywell, you better stay out of therebitch." Crawford thenbumped into Houston.The otherssaid nothing. Craw-ford left.Houston and Buchanan left because Houstonwanted to inform Cummingsof theincident.As theywalked to their cars,Crawfordagain came up frombehind, and said to Houston: "Did you hear what I said?If you wantto layup and stay well and take care of thatbaby, you better stay out oftherebitch."Houston thentelephoned Cummings' home and spoke to security guardTwedell.She described the incident,and he advised herto call the sheriffs office and ask them to issue a war-rant.However that office informed Houstonthat theywould not issue a warrant because the incident was strikerelated,but that Houston could come in on Monday andfile a complaint. She did not do so, but she did furnish anaffidavitto the Board.Houston identifiedCrawford inopen court at the present hearing. She testified that sheknew Crawford,havingworked withher for 6 to 8weeks, although she was not sure whetherCrawford'sfirstname was Ellen or Helen.She further testified thatat the timeCrawfordwas a tall,heavysetblack-hairedwoman,and she so describedher to Twedell. The Com- 176DECISIONS OF THENATIONALLABOR RELATIONS BOARDpany's written incident report, which Houston did notsee, referred to the assailant as "a person [Houston] be-lieves to be Ellen Crawford, a Still-Man striker whoworks in the Bake & Broil Department on the 2nd shift,a tall, stoutly-built lady with black hair."Buchanan, inher testimony, substantially corroborated Houston's de-scription of the incident. Buchanan identified Crawfordin open court. HoweverBuchananadmitted that she didnot know Crawford, and did not see her at anytime fromthe incident until the hearing. Houston in her testimonyadmitted that she pointed out Crawford to Buchanan atthe hearing.Buchanantestified that at the time of the in-cidentCrawfordwas atallwoman with short, blackhair.Gaw, who was presented as a companywitness,testified thatas shewas talking with Houston and Bu-chanan in Super X, a tall, dark-haired woman (possiblywith dark brown hair), whom she could not otherwiseidentify, bumpedintoHouston, called her a bitch, anduttered some kind of threat, although she could notrecall exactly what the woman said. She testified thatone of the other woman identified her as a striker, butthat she did not recall theirmentioningher name.Crawfordwas atthe time of the present hearing a tall,stoutly-builtwoman with light brown hair. She testifiedthat her hair was never black or distinctly short. She tes-tified in sum that thealleged incidentnever occurred,that she seldom went to the Super X Drugstore, and thatshe did not even know Houston. However in her affida-vit to the Board, dated 8 February 1986, she stated thatshe was never present at the Super X Drugstore or anyother place of business where Houston was present, anddid not indicate that she did not know Houston. Craw-ford testified in sum that on 3 March she attended aunionrallywhich ended between 3 and 4 p.m.; but thatshe left early, arriving at herhome in Baxter,Tennesseabout 2:20 p.m., because she had to be home when a newgas dryer was delivered. She testified that the dryer wasdelivered about 3 p.m., and that she remained home forthe balance of the day. In support of her explanationGeneral Counsel introduced in evidence a check in pay-ment for the dryer, signed by her husband KennethCrawford, and delivery slip and receipt, also dated 3March and also made out to Kenneth Crawford. Ken-neth, who was Ellen Crawford's only corroborative wit-ness,undercut her explanation for her, alleged nonpre-sence at Super X that day. Kenneth Crawford testifiedthat she arrived home after 2 p.m. that day. However healso testified that in the morning she left, saying that shewas goingto a union rally, and he went alone to Carth-age; Tennesseto look for a dryer, because they neededone as soonas possible.He purchased one, arranged tohave it delivered at 3 p.m., and returned home, arrivingabout noon. His wife was not home. Kenneth Crawfordadmitted that he did not know when she would be home,and that she had no way of knowing that he had pur-chased a dryer which would be delivered at 3 p.m.Therefore it is evident that Ellen Crawford's explanationof her whereabouts on the afternoon of 3 March wasfalse.Kenneth Crawford was also somewhat equivocalabout his wife's hair color. He testified that her hair wasnever "completely black," that she had her hair tinted,and that her hair could have been darker before than itwas now. In light of Ellen Crawford's testimony that shedid not know Houston, which was inconsistent with heraffidavit, and her false explanation for her whereaboutson the afternoon of 3 March. I credit Houston, and Ifind that the incident occurred as described by Houston.Crawford knew Houston. They had worked together,and the strikers were closely monitoring the identity ofemployees who crossed the picket line. Houston was par-ticularly conspicuous because of her condition. I alsofind that Houston,Buchanan,and Gaw accurately de-scribedCrawford. She was undisputedly brunette, andher hair color may well have been darker in February1984 than in October 1986.With regard to the second incident, Supervisor Rob-erts testifiedin sumas follows: On 16 July at about 3:30p.m. he attempted to exit the plant premises through the20th Street gate in his pickup truck. Ellen Crawford andWanda McCloud were picketing the gate, crossing eachother's path across the gateway. Roberts inched his wayforward,wanting for them to clear the way. Aftermaking two or three passes they cleared the entrance atthe same time,and Roberts moved forward. As he did sohe glanced in his side-view mirror and saw Crawford hithis truck,nearthe rear tire, with the stick of her picketsign.There was nodamage.Crawford drove to his desti-nation, agolf course, where he met Personnel DirectorCummings and reported the incident to him. Roberts alsosubmitted a written incident report the next day. Securi-ty guard Terry Beaver substantially corroborated Rob-erts' description of the incident.Beavertestified that hewas assignedto the parking lot area that day, had an un-obstructed view of the 20th Streetgate,and could identi-fyCrawford, having frequently observed her on thepicket line.Crawford testified that she and McCloudwere picketing at the 20th Street gate on 16 July whenRoberts exited, that he nearly missed hitting McCloud,and that she never hit his vehicle or any other vehiclewith a picket sign. McCloud, who waspresented as aGeneral Counsel witness, testified that she did not seeCrawford strike Roberts' truck or any other vehicle.However she admitted that it was possible for Crawfordto hit the vehicle without McCloudseeingher,, becauseMcCloud was on the opposite side of the truck. I haveno reasonto question the credibility of Roberts andBeaver. In contrast Crawford demonstrated a lack ofcredibility in connection with the Super X incident. Icredit Roberts and Beaver, and I find that the incidentoccurred as described by them.I find that by reason of her conduct at Super X on 3March and at the picket lne on 16 July, Crawford en-gagedin strike misconduct of a serious nature which jus-tified denial of reinstatement. Crawford deliberately as-saulted Jeanie Houston and twice threatened ' her withphysical harm.With respect to such conduct, seeClearPineMouldings,268 NLRB at 1047. With respect to theassaulton Roberts' vehicle, see alsoRichmond Recording,supra andCartridge Activated Devices,supra. As indicatedby these cases, it is immaterial that Roberts' vehicle wasnot damaged.It is also immaterialwhether Crawford hitthe vehicle witha largepicket signor a smallone.Whilethis incidentmay seem relatively minor, it should be TELEDYNE STILL-MANnoted that the strike had been in progressfor over 5months, and had beenthe subjectof a Statecourtinjunc-tion,a Federal injunction and a civil contempt proceed-ing. In these circumstancesCrawford's action can hardlybe dismissed as innocuous.I findthatthe Company didnot violatethe Actby dischargingCrawford.F.WillieWheelerWillieWheeler was employed by the Company for 14years, and workedas a milloperator.He joined thestrike and participated in the picketing. On 9 April 1985Wheeler unconditionally offered to return to work. TheCompany sent Wheeler a termination letter dated 20 Jan-uary 1986. Personnel Manager Cummings testified thathe made the decision to terminate:. "Based upon the re-ports that we had that he had been named in civil con-tempt as well as a videotape which was submitted to theNational Labor Relations Board, of his picketing activi-ty." I have quoted Cummings' exact language in thisregard, because it is particularly significant in resolvingthe merits of this case. For the reasons which will be dis-cussed, I find that the Company did not have an honestbelief thatWheeler engaged in strike misconduct, andthat even if it did, Wheeler did not in fact engage in themisconduct alleged against him.The Board's second petition for adjudication in civilcontempt, filed on 16 August, alleged that: "On or aboutJuly 13, 1984, strikers James Smith and Willie Wheelerstruck a vehicle driven by an employee." The secondamended consolidated complaint filed on 27 September,alleged that "Pickets James Smith and Willie Wheeler"among numerous other strikers on various dates duringthe period from February 6 through August 14, on orabout July 13, "in or about the vicinity of the picket line,physically blocked the ingress and egress of nonstrikingemployees, supervisors, and other individuals to the Em-ployer's place of business; struck vehicles of nonstrikingemployees, supervisors and other individuals at the Em-ployer's place of business; and threatened nonstrikingemployees, supervisors and other individuals at the Em-ployer's place of business with acts of violence." Thecontempt allegation upon which Cummings assertedlyrelied, to the effect that Wheeler struck a vehicle drivenby an employee, was totally unsupported by any testimo-ny or other evidence in this proceeding. Wheeler testi-fied that he never struck a vehicle (As will be discussed,he also testified that he did not picket on 13 July, andalso denied the other allegations of the CB complaint). Incontrast to the complaint and injunction petition allega-tions against Oma Stidham, the source of this unfoundedallegation is no mystery. By a position statement letter tothe Board's Regional office, dated 20 July, in which theCompany requested institution of contempt proceedings,company counsel alleged among other allegations that:"Strikers James Smith and Willie Wheeler struck the ve-hicle of employee Russell Swallows on July 13 withtheir picket signs as he departed." The letter was submit-edwith attachments, including an "Attachment C"which purportedly contained "statements and reports"supporting this and other allegations. However, althoughthe Company was meticulous in demanding that docu-ments presented or used by counsel for General Counsel177be complete,including all attachments, the Company of-fered only theletter in evidence,without theattach-ments.The Companydid not call Russell Swallows,James Smith,or any otherperson as a witness in connec-tion with this allegation,and did not explain its failure todo so.Additionalcircumstances also tend to raise seriousquestions as towhether thisallegation was made in goodfaith.First, in connectionwiththe videotape incident,whichalso allegedly occuredon 13 July, the CompanyassertedthatWheelerwas picketing with Herman Bean.The strikers picketedat each gate in pairs, each pair fora 4-hour shift, because the State court restraining orderrestrictedthe Union to twopickets at each gate.There-fore it isunlikely that Wheeler wouldhavepicketed withboth Smith and Ban on the same day. Second,anotheremployee, oneWilliam C.Wheeler, also went on strikeand participated in the picketing.It is evident that thiscoincidence of names.could presentidentityproblems.These circumstances called for some explanations, butnone was forthcoming.Ifindthat theCompany eitherknew or subsequently learned that the allegation againstWheelerwas erroneousor couldnot be substantiated,but nevertheless chose to use the allegation as a basis fordischarging him. Evenif thedoctrine of equitable estop-pel could properlybe considered in this proceeding, itplainly would not be appropriatetoWheeler's case, be-cause in his case it was GeneralCounsel whorelied uponrepresentationsof theCompany, and not vice versa. As aresult of this mistaken reliance,Wheeler -was deprived ofhis statutory right to participate in peaceful picketing. l tI find that the Companydid not have a good-faith beliefthat the allegation of the contempt petition was true. Ialso creditWheeler's uncontroverted testimony, and Ifindthat he did not either strike a vehicle or threatenanyone.Withregard to the second alleged basis for discharg-ingWheeler, the Companypresented in evidence a vid-eotape of picketingwhich, in sum,showedtwo pickets,who by theirmethod of slowly crossing paths across agate, delayed a tractor-trailer truck from entering theplant premises for a period of 65 seconds.Then securitycoordinatorTerryPriest testifiedthathe did the audioportion of the tape,and that as indicated,the tape wasfilmed at about 3:30 p.m.on 13 July. Although Priest fre-quently did such narration,and attemptedto verbally de-scribed incidents and name the persons involved when-ever possible, the tape contains no identification of thepickets.The tapewas run several times during this hear-ing, and Wheeler was present when it was run. It is notpossible from viewing the tapedoidentifyeither picketasWheeler.Thereforethe tape could not alone have fur-nished the basis for a good-faith beliefthatWheeler pre-ventedthe truckfrom entering the plant premises.Rather that basiswould have to be provided by an eye11Wheeler admitted that he did not picket after.29 August because hewas enjoined from doing so Therefore it is evident that he had knowl-edge of the allegation against him.No issue is presented as to Wheeler'sknowledge of the second contempt proceeding. As previously discussed,neither the Union nor Wheeler had any legal obligation to contest theallegations against him, and their failure to do so cannot be construed asan admission of guilt. 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwitness who could personally identify Wheeler as one ofthe pickets delaying the truck,with the tape serving ascorroborative evidence.The Company'sbelated effortsto provide such testimony were contradictory and de-monstrably incredible.Cummings initially testified thathe relied only on the tape, and that he had no other evi-dence that Wheeler blocked the truck.Subsequently, inresponse to leading questions from company counsel,Cummings testified that he personally sawWheelerblock the truck.Security coordinator Priest testified,however, that when Cummings stood in the main park-ing lot to watch picketing activity,he usually stoodunder a canopy at the far end of the lot, and that he didso on the day of the incident in question.This wouldhave been too far away to identify the picket who alleg-edly was Wheeler, and who was wearing a cap. Priestdid not personally know Wheeler.He variously testifiedthat he did not know on 13 July that the picket wasWheeler, that he did learn his identity that day, that hemight have learned Wheeler's identity before the tapewas run,and that he learned Wheeler's identity fromCummings after the incident.Priest admitted that he didnot file an incident report or add Wheeler's name on thetape when he learned his identity,although it was hispractice to file incident-reports and to place names ontapes when identification was made. Priest was unable toexplain why he failed to take either action in this situa-tion.Cummings also did not make any incident report.The Company did not present any other alleged wit-nesses to the incident.WillieWheeler testified that he normally picketedonce each week, that he picketed from 8 a.m. to noon on10 July and from 8 a.m. to noon on 16 July, that he didnot picket on 13 July, and that he never blocked a vehi-cle from entering the plant premises.Wheeler's testimo-ny was corroborated by the Union'spicket rosters,which considered of daily sign-in sheets.It is undisputedthat these sheets did not invariably reflect the identity ofthose who actually picketed,because sometimes strikerswould sign for someone else when performing picketduty.Thus the Company presented evidence that the sig-natures on various picket rosters either were not orcould not have been those of the persons who actuallypicketed.Wheeler testified that he always signed hisname as "Willie D. Wheeler." Thus where his name ap-pears in this fashion,as on the rosters for 10 and 16 July,it is probable that Wheeler actually picketed on thosedates, because it is unlikely that other strikers wouldhave so signed his name.However where the signatures"WillieWheeler" appears as it does several times, it isevident, asWheeler himself admitted,that someone wassubstituting.for him.The picket rosters indicate thatWheeler usually.signed in once a week during the periodfrom February until late August and did not sign in moreoften than such interval. Wheeler testified that he did notrecall substituting for someone else, but that if he did so,he would sign the other person's name.The picket rosterfor 13 July indicates that 17 men and women signed infor picket duty on the noon to 4 p.m. shift. .The namesdo not include Wheeler,James Smith, or Herman Bean(Smith is listed on the 4 a.m. to 8 a.m. shift).The Com-pany did not present any evidence that any of the signa-tures were not authentic,althoughif theywere not, theCompany could have done so by comparing the 'signa-tureswith those in its-personnel records, as it did withsignatures on other dates.Therefore I have no reason toquestion the reliabilityof the13 July roster insofar as itindicates thatWillieWheeler did not picket on that date.As previously discussed,the Company also failed to ex-plain its contradictory positions thatWheeler picketedwith Smith and that he picketed with Bean,both, on thesame date.Ifind that the Company did not have a good-faithbelief thatWheeler was the picket shown in the. 13 Julytape.Rather, the evidence indicates that when the Com-pany realized that it could not prove its false assertionthatWheeler struck a vehicle on 13 July, it sought to pinanother accusation on Wheeler.I also,creditWheeler'stestimony,and Ifindthat he did not engage in the al-leged strike misconduct.Thereforethe Company.violat-ed Section 8(a)(1) and(3)of theAct bydischargingWheeler.CONCLUSIONS OF LAW1.The Companyis an employer engaged in commercewithin the meaning of Section2(6) and (7) of the Act.2.TheInternational is andthe Localwas at all timesmaterial, each a labor organizationwithin themeaning ofSection2(5) of the Act.3.By discriminately discharging Oma Stidham andWillieWheeler, therebydiscouraging membership in' theUnion, the Companyhas violated and is violating Sec-tion 8(a)(3) of the Act.4.By interferingwith, restraining,and coercing its em-ployees in the exerciseof therights guaranteed in Sec-tion7 of the Act, the Companyhas engaged, and is en-gaging, in unfairlaborpracticeswithin the meaning ofSection8(a)(1) of the Act.5.The Companydid not violatethe Act by discharg-ing Michael Harris,LindaMinnear, andEllen - Crawford.6.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1) and(3) of the Act, I shall recom-mended that it be required to cease and desist therefromand from like or related conduct, and to take certain af-firmative action designed to, effectuate the policies of theAct.Having found that the Company discriminatorily ter-minated Oma Stidham and Willie Wheeler, it will be rec-ommended that the Company be ordered to offer themimmediate and full reinstatement to their former jobs, orif such jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges,and make them whole for any lossof earnings and benefits that they may have sufferedfrom the time of their discharge to the date of the Com-pany's offer to reinstatement. I shall further recommendthat the Company be ordered to expunge from .itsrecords any reference to their unlawful discharges, to TELEDYNE STILL-MANgive each of them written notice of such expunction, andto inform them.that its unlawful conduct will not be usedas a basisfor furtherpersonnel actions against them. SeeSterling Sugars, 261NLRB 472(1982). Backpay shall becomputed in accordance with the formula approved inF.W. WoolworthCo., 90 NLRB 289 (1950),with interestcomputed in the manner and amount prescribed inFlori-da Steel Corp.,231NLRB_651 (l977).12Itwill also berecommended that the Company be required to preserveand make availableto theBoard,or its agents, on re-quest, payroll and other records to facilitate the compu-tation of backpay due. I am granting General Counsel'srequest for a visitatorial clause, because the circum-stances of this case warrant such a remedy.The recom-mended Order provides for reinstatement and backpay toStidham and Wheeler,but also enjoins the Companyfrom engaging in like or related violations of Section8(a)(1) and(3),which would include discriminatory dis-charge or denial of reinstatement rights to other strikers.At the time of the present hearing, there were otherpending charges against the Company alleging unlawfuldenial of reinstatement,and there were many other em-ployees on the Company's rehireprioritylist. It is quitepossible that in order to determine whether there hasbeen complaince with the Order,itmay be necessary fortheBoard to examine records, depose witnesses, orengage in other compliance discovery.In these circum-stances a visitatorial clause would effectuate the policiesof the Act. CompareHilton Inn North,279 NLRB 45 fn.3 (1986).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed"ORDERThe Respondent,TeledyneIndustries,Inc. d/b/a Tele-dyne Still-Man,Cookeville,Tennessee,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Discouraging membership in International Associa-tion of Machinists and Aerospace Workers,AFL-CIO,or any labor organization,by discharging,denying rein-statement rights or otherwise discriminating against em-ployees because of lawful strike, picketing of other unionactivity.is See generallyIsis Plumbing Co,138 NLRB 716, 717-721 (1962).13 If no exceptions are filed as provided by Sec.102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.179(b) In any like or relatedmanner interferingwith, re-straining, or coercing employees in the exerciseof theirrights underSection7 of the Act.2.Take the following affirmativeaction necessary toeffectuate the policies of the Act.(a)Offer Oma Stidham and Willie Wheeler immediateand fullreinstatementto their former jobs or, if suchjobsno longer'exist, to substantially equivalent positions,without prejudice to their seniority or otherrights andprivilegespreviously enjoyed,and make themwhole forlosses they suffered byreasonof thediscriminationagainst themas set forthin theremedy section of this de-cision.(b)Expunge from its files any reference to the dis-charges of Oma Stidham and Willie Wheeler, and notifyeach of theminwritingthat thishas been doneand thatevidence of their'unlawful discharges will not be used asa basisfor futurepersonnel actions against them.(c)Preserveand, onrequest,make available to theBoard or its agents, for examination and copying, allpayrollrecords, socialsecuritypayment records, time-cards,personnelrecords and reports, and all otherrecordsnecessary to analyze the amountof backpay due.(d) Post at its Cookeville,Tennesse place of businesscopies of. the attachednoticemarked"Appendix."t 4Copies ofthe notice,on formsprovided by theRegionalDirector for Region 10, afterbeing signedby the Re-spondent's authorized representative,shall be posted bythe Respondentimmediatelyuponreceipt and maintainedfor 60 consecutivedays in conspicuous places includingallplaceswherenotices to employees are customarilyposted.Reasonable steps shallbe taken by the Respond-ent to ensurethat the' notices are not altered,defaced, orcovered by any other material.(e)Notifythe RegionalDirectorinwritingwithin 20days from the date of this Order whatsteps Respondenthas takento comply. For the purpose ofdetermining orsecuring compliancewith this Order, theBoard, or anyof itsduly authorizedrepresentatives,may obtaindiscov-ery from the Respondent, its officers,agents, successors,or assigns,or any otherperson having knowledge con-cerning any compliance matter, in the mannerprovidedby the Federal Rules of Civil Procedure. Such discoveryshall be conductedunder the supervisionof the UnitedStates court of appeals enforcing thisOrder and may behad upon any matter reasonably related to compliancewith this Order, as enforced by the court.14 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."